Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the      day of
[                    ], 2018 (the “Effective Date”) between Intellia
Therapeutics, Inc., a Delaware corporation (the “Company”), and
[                    ] (the “Executive”).

WHEREAS, the Company, and the Executive are parties to an employment agreement,
dated [                    ] (the “Prior Agreement”), which the Company and the
Executive intend to replace with this Agreement; and

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the new terms and
conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

  1. Employment.

(a)    Term. The term of this Agreement shall commence on the Effective Date and
continue until terminated in accordance with the provisions hereof (the “Term”).

(b)    Position and Duties. During the Term, the Executive shall serve as the
[                    ] of the Company, and shall have supervision and control
over and responsibility for the day-to-day business and affairs of the Company
as may from time to time be prescribed by the [Board of Directors (the
“Board”)/Chief Executive Officer] of the Company, provided that such duties are
consistent with the Executive’s position or other positions that he or she may
hold from time to time. The Executive shall devote substantially all of his or
her full working time and efforts to the business and affairs of the Company.
Notwithstanding the foregoing, the Executive may serve on other for-profit
boards of directors, with the approval of the Board [of Directors of the Company
(the “Board”)], or sit on the governing boards of, or hold leadership positions
related to, religious, charitable or other community activities as long as such
services and activities are disclosed to the Board and do not materially
interfere with the Executive’s performance of his or her duties to the Company
as provided in this Agreement[; provided, however, that the positions listed on
Exhibit A hereto have been approved and disclosed to the Board].

 

  2. Compensation and Related Matters.

(a)    Base Salary. During the Term, the Executive’s initial annual base salary
shall be $[            ]. The Executive’s base salary shall be reviewed annually
by the Board or the Compensation Committee of the Board (the “Compensation
Committee”). The base salary in effect at any given time is referred to herein
as “Base Salary.” The Base Salary may be increased but not decreased without the
Executive’s written consent. The Base Salary shall be payable in a manner that
is consistent with the Company’s usual payroll practices for senior management
employees.



--------------------------------------------------------------------------------

(b)    Incentive Compensation. During the Term, the Executive shall be eligible
to receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time. The Executive’s initial target annual
incentive compensation shall be [    ] percent of his or her Base Salary (the
“Target Bonus”). Except as otherwise provided herein, to earn incentive
compensation, the Executive must be employed by the Company on the last day of
the incentive compensation performance period. Annual incentive compensation
shall be paid to the Executive no later than March 15 of the year following the
year in which it is earned.

(c)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable business expenses incurred by him or her during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior management
employees.

(d)    Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(e)    Vacations. During the Term, the Executive shall be entitled to accrue up
to [    ] paid vacation days in each year, which shall be accrued ratably,
consistent with the Company’s policies and procedures. The Executive shall also
be entitled to all paid holidays given by the Company to its senior management
employees.

3.     Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)    Death. The Executive’s employment hereunder shall terminate upon his or
her death.

(b)    Disability. The Company may terminate the Executive’s employment if he or
she is disabled and unable to perform the essential functions of the Executive’s
then existing position or positions under this Agreement with or without
reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period. If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue. The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and the
Executive shall fail to submit such certification, the Company’s determination
of such issue shall be binding on the Executive. Nothing in this Section 3(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

 

2



--------------------------------------------------------------------------------

(c)    Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by the Executive constituting a material act of
misconduct in connection with the performance of his or her duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its subsidiaries or affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes; (ii) a government charge
of the Executive with any felony or a misdemeanor involving moral turpitude,
deceit, dishonesty or fraud, or any willful conduct by the Executive that would
reasonably be expected to result in material injury or reputational harm to the
Company or any of its subsidiaries and affiliates if he or she were retained in
his or her position; (iii) continued non-performance by the Executive of his or
her duties hereunder (other than by reason of the Executive’s physical or mental
illness, incapacity or disability) which has continued for more than 30 days
following written notice of such non-performance from the Board; (iv) a breach
by the Executive of any of the provisions of the Restrictive Covenants Agreement
or Section 7 of this Agreement; (v) a material violation by the Executive of the
Company’s written policies; or (vi) willful failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation. For purposes of this Agreement, no act or failure to act, on the
Executive’s part, shall be considered willful if it is done, or omitted to be
done, by the Executive in good faith and with a reasonable belief that the
Executive’s action or omission was in the best interests of the Company unless
instructed otherwise by the Company.

(d)    Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e)    Termination by the Executive. The Executive may terminate his or her
employment hereunder at any time for any reason, including but not limited to
Good Reason. For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events without the Executive’s
written consent: (i) a material diminution in the Executive’s title at the
Company, responsibilities, authority, or duties; (ii) if Executive is a member
of the Board, (x) if and when the Company is a privately-held company,
involuntary removal as a member of the Board (unless such removal is due to
Cause, the Executive’s Disability, or the Executive’s death) or (y) if and when
the Company is a publicly-traded company, failure to nominate the Executive for
election as a member of the Board following the expiration of the Executive’s
term (for the avoidance of doubt, any failure to elect or re-elect the Executive
following such nomination would not constitute a Good Reason trigger); (iii) a
material diminution in the Executive’s Base Salary or Target Bonus except for
across-the-board reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; (iv) a material change in the geographic location at which the
Executive provides services to the Company; or (v) the material breach of this
Agreement by the Company. “Good Reason Process” shall mean that (1) the
Executive

 

3



--------------------------------------------------------------------------------

reasonably determines in good faith that a “Good Reason” condition has occurred;
(2) the Executive notifies the Company in writing of the first occurrence of the
Good Reason condition within 60 days of the first occurrence of such condition;
(3) the Executive cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (4) notwithstanding such efforts, the Good Reason
condition continues to exist; and (5) the Executive terminates his or her
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

(f)    Notice of Termination. Except for termination as specified in
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his or her death, the date of his or her
death; (ii) if the Executive’s employment is terminated on account of disability
under Section 3(b) or by the Company for Cause under Section 3(c), the date on
which Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company under Section 3(e), the Company may unilaterally and
solely at its own discretion accelerate the Date of Termination and such
acceleration shall not result in a termination by the Company for purposes of
this Agreement; provided, however, that in no event shall such accelerated Date
of Termination be earlier than the date on which the Notice of Termination is
delivered to the Company.

 

  4. Compensation Upon Termination.

(a)    Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his or her authorized representative or estate) (i) any Base Salary earned
through the Date of Termination, (ii) unused vacation that accrued through the
Date of Termination, (iii) unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement); (iv) the Executive’s incentive
compensation for the fiscal year immediately preceding the fiscal year in which
the date of termination occurs if such award has been earned but has not been
paid as of the date of termination (as determined by the Board or the
Compensation Committee); and (v) any vested benefits the Executive may have
under any employee benefit plan of the Company through the Date of Termination,
which vested benefits shall be paid and/or provided in accordance with the terms
of such employee benefit plans (collectively, the “Accrued Benefit”).

 

4



--------------------------------------------------------------------------------

(b)    Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his or her employment for Good Reason as provided in Section 3(e), then the
Company shall pay the Executive his or her Accrued Benefit. In addition, subject
to the Executive signing a separation agreement containing, among other
provisions, a general release of claims in favor of the Company and related
persons and entities, confidentiality, return of property, non-competition and
non-disparagement, in a form and manner satisfactory to the Company (the
“Separation Agreement and Release”) and the Separation Agreement and Release
becoming fully effective, all within the time frame set forth in the Separation
Agreement and Release:

(i)    the Company shall pay the Executive an amount equal to [six/nine/12]1
months of the Executive’s Base Salary (the “Severance Amount”). Notwithstanding
the foregoing, if the Executive breaches any of the provisions of the
Restrictive Covenants Agreement, all payments of the Severance Amount shall
immediately cease; and

(ii)    if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for [six/nine/12]2 months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Executive if
the Executive had remained employed by the Company; and

(iii)    except as otherwise provided in the applicable option agreement or
other stock-based award agreement, those shares underlying (A) restricted stock
awards, stock options and other stock-based awards held by the Executive and
(B) restricted stock awards, stock options and other stock-based awards held by
entities to whom the Executive has properly transferred such awards in
accordance with the terms of the applicable Company equity incentive plan, that
would have vested in the [12/9]3 months following the Date of Termination had
the Executive remained employed during such period shall immediately accelerate
and become fully exercisable or nonforfeitable as of the Date of Termination;
and

(iv)    the amounts payable under this Section 4(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over [six/nine/12]4 months commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount shall begin to be
paid in the second calendar year by the last day of such 60-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

1  12 months for the CEO; nine months for EVP officers and 6 months for others.

2  Duration to match base salary continuation duration.

3  12 months for the CEO; nine months for others

4  Duration to match base salary continuation duration.

 

5



--------------------------------------------------------------------------------

5.     Change in Control Payment. The provisions of this Section 5 set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control of the Company. These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his or her
assigned duties and his or her objectivity during the pendency and after the
occurrence of any such event. These provisions shall apply in lieu of, and
expressly supersede, the provisions of Section 4(b) regarding severance pay and
benefits upon a termination of employment, if such termination of employment
occurs within 12 months after the occurrence of the first event constituting a
Change in Control. These provisions shall terminate and be of no further force
or effect beginning 12 months after the occurrence of a Change in Control.

(a)    Change in Control. During the Term, if within 24 months after a Change in
Control, the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d) or the Executive terminates his or her employment
for Good Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming fully effective all within the time frame set forth in the
Separation Agreement and Release:

(i)    the Company shall pay the Executive a lump sum in cash in an amount equal
to [2/1.5/0.75]5 times the sum of (A) the Executive’s then current Base Salary
(or the Executive’s Base Salary in effect immediately prior to the Change in
Control, if higher) plus (B) the Executive’s Target Bonus for the then-current
year;

(ii)    except as otherwise provided in the applicable option agreement or other
stock-based award agreement: (A) if the Executive was employed by the Company
for at least six consecutive months immediately prior to the Change in Control,
(I) all shares of restricted stock, stock options and other stock-based awards
held by the Executive and (II) all shares of restricted stock, stock options and
other stock-based awards held by entities to whom the Executive has properly
transferred such awards in accordance with the terms of the applicable Company
equity incentive plan, shall immediately accelerate and become fully exercisable
or nonforfeitable as of the Date of Termination; or (B) if the Executive was
employed by the Company for less than six consecutive months immediately prior
to the Change in Control, (I) 50% of the shares of restricted stock, stock
options and other stock-based awards held by the Executive and (II) 50% of the
shares of restricted stock, stock options and other stock-based awards held by
entities to whom the Executive has properly transferred such awards in
accordance with the terms of the applicable Company equity incentive plan, shall
immediately accelerate and become fully exercisable or nonforfeitable as of the
Date of Termination; and

 

 

5  2 times for the CEO; 1.5 times for EVP officers and 0.75 times for others.

 

6



--------------------------------------------------------------------------------

(iii)    if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for [18/18/nine]6 months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Executive if
the Executive had remained employed by the Company; and

(iv)    The amounts payable under this Section 5(a) shall be paid or commence to
be paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

(b)    Additional Limitation.

(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which the Executive becomes subject to the excise tax imposed
by Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

(ii)    For purposes of this Section 5(b), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

6  18 months for the CEO; 18 months for EVP officers and nine months for others.

 

7



--------------------------------------------------------------------------------

(iii)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

(c)    Definitions. For purposes of this Section 5, the following terms shall
have the following meanings:

“Change in Control” shall mean any of the following:

(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

(ii)    the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii)    the consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

 

  6. Section 409A.

(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

9



--------------------------------------------------------------------------------

(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

  7. Restrictive Covenants and Other Obligations.

(a)    Restrictive Covenants Agreement. The terms of the Proprietary Information
and Inventions Assignment Agreement, dated [                    ] (the
“Restrictive Covenants Agreement”), between the Company and the Executive,
attached hereto as Exhibit B, continue to be in full force and effect and are
incorporated by reference in this Agreement. The Executive hereby reaffirms the
terms of the Restrictive Covenants Agreement as material terms of this
Agreement. Notwithstanding the foregoing, if within 24 months after a Change in
Control, the Executive’s employment is terminated for any reason, the Restricted
Period (as defined in the Restrictive Covenant Agreement) shall be 18 months,
rather than 6 months, as contained therein; provided, however, that for
terminations occurring following the 12 month anniversary of such Change in
Control, the 18 month Restricted Period shall be reduced on a daily basis by one
day for each day following such anniversary, but not below 6 months.

(b)    Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party that restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

(c)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall reasonably cooperate with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Executive was employed by the Company.
The Executive’s reasonable cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet in Massachusetts
(or, after his or her employment terminates, in Massachusetts or within the
federal district in which he or she resides) with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. During and after the

 

10



--------------------------------------------------------------------------------

Executive’s employment, the Executive also shall reasonably cooperate with the
Company in connection with any investigation or review of any federal, state or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while the Executive was employed by the Company.
The Company shall reimburse the Executive for any reasonable out-of-pocket
expenses (including travel and legal fees) incurred in connection with the
Executive’s performance of obligations pursuant to this Section 7(c) and, after
his or her employment with the Company terminates, the Executive may be entitled
for reasonable compensation for his or her time using a daily rate based on the
Executive’s total compensation (as set forth in the Company’s most recent proxy
statement, if applicable) divided by 365. For the avoidance of doubt, nothing in
this Agreement shall be interpreted or applied to prohibit the Executive from
making any good faith report to any governmental agency or other governmental
entity concerning any act or omission that the Executive reasonably believes
constitutes a possible violation of federal or state law or making other
disclosures that are protected under the anti-retaliation or whistleblower
provisions of applicable federal or state law or regulation.

(d)    Relief. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in the Restrictive Covenants Agreement or in
this Section 7, and that in any event money damages would be an inadequate
remedy for any such breach. Accordingly, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of the Restrictive
Covenants Agreement or this Agreement, the Company shall be entitled, in
addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Company. In addition, in the event the
Executive breaches the Restrictive Covenants Agreement during a period when he
or she is receiving severance payments pursuant to Section 4 or Section 5, the
Company shall have the right to suspend or terminate such severance payments.
Such suspension or termination shall not limit the Company’s other options with
respect to relief for such breach and shall not relieve the Executive of her
duties under this Agreement.

8.     Consent to Jurisdiction. The parties hereby consent to the jurisdiction
of the state and federal courts in the Commonwealth of Massachusetts.
Accordingly, with respect to any such court action, the Executive (a) submits to
the personal jurisdiction of such courts; (b) consents to service of process;
and (c) waives any other requirement (whether imposed by statute, rule of court,
or otherwise) with respect to personal jurisdiction or service of process.

9.     Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, including the
Prior Agreement, provided that the Restrictive Covenants Agreement remains in
full force and effect.

10.     Withholding. All payments made by the Company to the Executive under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company under applicable law.

 

11



--------------------------------------------------------------------------------

11.     Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his or her termination of employment but prior to the
completion by the Company of all payments due him or her under this Agreement,
the Company shall continue such payments to the Executive’s beneficiary
designated in writing to the Company prior to his or her death (or to his or her
estate, if the Executive fails to make such designation).

12.     Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

13.     Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

14.     Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

15.     Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board, with copies to the Chief Executive Officer and the Chief Legal Officer;
provided that if the Executive providing notice is either the Chief Executive
Officer or the Chief Legal Officer, he or she is not required to provide notice
to himself or herself.

16.     Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

17.     Governing Law. This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles thereof.

18.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

19.     Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

20.     Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year above written.

 

Intellia Therapeutics, Inc.

By:     Its:    

 

Executive   [                    ]

[Signature Page to the Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Pre-Approved Activities



--------------------------------------------------------------------------------

Exhibit B

Restrictive Covenants Agreement